104 F.3d 360
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Otto WITHERSPOON, Petitioner.
No. 96-610.
United States Court of Appeals, Fourth Circuit.
Dec. 30, 1996.

On Petition for Writ of Mandamus.  (CA-91-288-2)
Otto Witherspoon, Petitioner Pro Se.
MANDAMUS DENIED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Otto Witherspoon brought this petition for mandamus relief seeking an order compelling the United States District Court for the District of South Carolina to rule on his petition under Fed.R.Crim.P. 6(e)(3)(c)(ii) for disclosure of the proceedings of the grand jury.  In the alternative, Witherspoon seeks a writ of prohibition preventing his further prosecution.  Because the district court docket sheet reflects that Witherspoon's petition was granted on August 6, 1996, we conclude that Witherspoon has already received the relief he seeks.  Accordingly, we deny the petition for writ of mandamus or prohibition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED